                 Case 2:20-cv-01594-JCC Document 18 Filed 01/19/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   E.K. and A.O., in their capacity as parents and        CASE NO. C20-1594-JCC
     guardians of minor students D.O. and J.O.,
10
                                                            MINUTE ORDER
11                             Plaintiffs,
            v.
12
     NOOKSACK VALLEY SCHOOL DISTRICT,
13
                               Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiffs’ renewed motion to amend (Dkt. No.
18
     15). The Court understands Plaintiffs’ motion to be a motion to extend the deadline by which the
19
     Court ordered Plaintiffs to file the amended complaint. Having thoroughly considered the motion
20
     and the relevant record and finding good cause, the Court hereby GRANTS the motion and
21
     EXTENDS Plaintiffs’ deadline to file the amended complaint until January 6, 2021. The Court
22
     will accept Plaintiffs’ complaint as timely filed. The Court also EXTENDS Defendant’s deadline
23
     to respond to the amended complaint to within 14 days of the date of this order.
24
            //
25
            //
26


     MINUTE ORDER
     C20-1594-JCC
     PAGE - 1
            Case 2:20-cv-01594-JCC Document 18 Filed 01/19/21 Page 2 of 2




 1        DATED this 19th day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1594-JCC
     PAGE - 2
